DETAILED ACTION
Claims 1-4, 6-7, 9 and 21-34 are pending before the Office for review.
In the response filed September 9, 2021:
Claims 1, 21, 22 and 31 were amended.
Claim 5 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim1 under Agarwal in view of Wu. However Applicant’s amendments and arguments filed September 9, 2021 has overcome the rejection of record. In particular the cited prior art fails to teach or render obvious a method for plasma processing of a substrate, comprising: forming a field of electrons in a first region within a first chamber of a wafer processing structure; and forming a processing plasma in a second region within a second chamber of the wafer processing structure, the second region of the wafer processing structure being coupled to the first region of the wafer processing structure, the second chamber being configured to support the substrate during an exposure to the processing plasma, the processing plasma being maintained by a combination of energy from a radiant energy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713